Name: COMMISSION REGULATION (EC) No 634/96 of 10 April 1996 on the supply of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  cooperation policy;  trade policy
 Date Published: nan

 No L 90/6 EN Official Journal of the European Communities 11 . 4 . 96 COMMISSION REGULATION (EC) No 634/96 of 10 April 1996 on the supply of cereals as food aid destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of loading, where necessary not belonging to the same port area, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain beneficiaries 16 324 tonnes of cereals; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large number of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . For lot E notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. M OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 5) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 11 . 4 . 96 [ ENl Official Journal of the European Communities No L 90/7 ANNEX LOT A 1 . Operation Nos ('): 752/95 2. Programme: 1996 3. Recipient (2): Euronaid Postbus Box 12, NL-2501 CA Den Haag (tel : (31 70) 33 05 757; fax: 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient ( 10): to be designated by the recipient 5. Place or country of destination: Rwanda 6. Product to be mobilized: milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900, 1006 30 98 900) 7. Characteristics and quality of the goods see OJ No C 114, 29 . 4. 1991 , p. 1 (II.A(l)(f)) 8 . Total quantity: 1 160 tonnes (2 088 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (6) (8) (9) ( l2): see OJ No C 114, 29. 4 . 1991 , p. 1 (IIA(2)(c) and II.A(3)) Language to be used for the marking: French 1 1 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 20 . 5  9. 6. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23 . 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5. 1996 (b) period for making the goods available at the port of shipment: 3  23. 6. 1996 (c) deadline for the supply:  22. Amount of tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B - 1 049 Brussels (Attention ! New numbers : telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25 . Refund payable on request by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2. 1996, p. 9) No L 90/8 EN Official Journal of the European Communities 11 . 4 . 96 LOT B 1 . Operation Nos ('): 1831 /94 (Bl ); 487/95 (B2) 2. Programme: 1994+1995 3 . Recipient (2): Euronaid Postbus 12, NL-2501 CA Den Haag, Nederland (tel : (31 70) 330 57 57; fax : 364 17 01 ; telex : 30960 EURON NL) 4. Representative of the recipient ( 10): to be designated by the recipient 5 . Place or country of destination : Haiti 6. Product to be mobilized: milled rice (product code 1006 30 96 900 , 1006 30 98 900) 7. Characteristics and quality of the goods (3) Q: see OJ No C 114, 29 . 4 . 1991 , p. 1 ( ILA. (l )(f)) 8 . Total quantity: 1 793 tonnes (3 227 tonnes of cereals) 9 . Number of lots: 1 in 2 parts (Bl : 245 tonnes ; B2: 1 548 tonnes) 10 . Packaging and marking (6) (8) (9) ( l2): see OJ No C 114, 29 . 4. 1991 , p. 1 (IIA(2)(c) and II.A. (3)) Language to be used for the marking: French 11 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 20 . 5.  9. 6 . 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23 . 4. 1996 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5 . 1996 b) period for making the goods available at the port of shipment: 3  23. 6. 1996 c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : tlx : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successsful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2 . 1996, p. 9) 11 . 4. 96 EN Official Journal of the European Communities No L 90/9 LOT C 1 . Operation Nos ('): 746/95 2. Programme: 1995 3 . Recipient (2): Euronaid, Postbus 12, NL-2501 CA Den Haag, Nederland (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient ( l0): to be designated by the recipient 5. Place or country of destination: Afghanistan 6 . Product to be mobilized: common wheat 7. Characteristics and quality of the goods (3) Q: see OJ No C 114, 29 . 4. 1991 , p. 1 (IIA(l)(a)) 8 . Total quantity: 480 tonnes 9 . Number of lots: 1 10 . Packaging and marking (6) (8) (') (a): see OJ No C 114, 29. 4. 1991 , p. 1 (ILA.(2)(c) and II.A.(3)) Language to be used for the marking: English 1 1 . Method of mobilization : the Community market 12. Stage of supply: free at port of shipment 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 6  26. 5. 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23 . 4 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5. 1996 (b) period for making the goods available at the port of shipment: 20 . 5  9. 6 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention! New numbers ! telex: 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2 . 1996, p. 9) No L 90/ 10 EN Official Journal of the European Communities 11 . 4. 96 LOT D 1 . Operation Nos ('): 743/95 2. Programme: 1995 3. Recipient (2): Cape Verde 4. Representative of the recipient: MOAVE. Moagem de Cabo Verde S.A.R.L., av. Marginal , B.P. 90, Sao Vincente, (tel : (238 ) 31 55 29, fax : 31 30 77, telex : 3082 (contact: Sr. Euclides Oliveira)) 5. Place or country of destination (*): Cape Verde 6 . Product to be mobilized: common wheat 7. Characteristics and quality of the goods Of): see OJ No C 114, 29 . 4 . 1991 , p. 1 (II.A.1 (a)) 8 . Total quantity: 5 000 tonnes 9. Number of lots : 1 10. Packaging and marking (8) ( 12) ( l4): see OJ No C 114, 29 . 4 . 1991 , p. 1 (IIA2(c) and IIA.3) in bulk + bags + needles and sufficient twine (2 m/bag)  Language to be used for the marking: Portuguese 11 . Method of mobilization: the Community market 12 . Stage of supply: free at port of landing  landed 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Mindelo 16 . Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 6  19 . 5 . 1996 18 . Deadline for the supply: 9 . 6 . 1996 19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23 . 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5. 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 20. 5  2. 6 . 1996 (c) deadline for the supply: 23 . 6 . 1996 22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200 , B-1049 Bruxelles/Brussel (Attention ! New numbers ! telex : 25670 AGREC B; fax (32 2) 295 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27. 2. 1996, p. 9) 11 . 4 . 96 fEN ] Official Journal of the European Communities No L 90/11 LOT E 1 . Operation Nos ('): 728/95 (El ); 729/95 (E2); 730/95 (E3) 2. Programme: 1995 3. Recipient (2): Euronaid Postbus 12, NL-2501 CA Den Haag, Nederland (tel : (31 70) 33 05 757; fax : 36 41 701 ; telex : 30960 EURON NL) 4. Representative of the recipient ( 10): to be designated by the recipient 5. Place or country of destination : E1+E2: Madagascar, E3: Peru 6 . Product to be mobilized: common wheat flour 7. Characteristics and quality of the goods (3) 0: see OJ No C 114, 29 . 4 . 1991 , p. 1 ( II.B. ( l)(a)) 8 . Total quantity: 240 tonnes (329 tonnes of cereals) 9 . Number of lots: 1 in 3 parts (El : 20 tonnes; E2: 160 tonnes; E3: 60 tonnes) 10 . Packaging and marking (') (8) (9) ( 12): see OJ No C 114, 29 . 4. 1991 , p. 1 ( II.B. (2). (d) and II.B (3)) Language to be used for the marking: E1+E2: French; E3 : Spanish 1 1 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment (") 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 13 . 5  2. 6. 1996 18 . Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23 . 4. 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5. 1996 (b) period for making the goods available at the port of shipment: 27 . 5  16. 6 . 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex.: 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04) 25 . Refund payable on application by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2. 1996, p. 9) No L 90/ 12 PEN 11 . 4 . 96Official Journal of the European Communities LOT F 1 . Operation Nos ('): 731 /95 2. Programme: 1995 3. Recipient (2): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel : (39-6) 57 971 ; telex : 626675 WFP I) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination : Algeria 6 . Product to be mobilized: common wheat flour 7. Characteristics and quality of the goods (3) Q: see OJ No C 114, 29 . 4 . 1991 , p. 1 ( II.B. ( 1 ) (a)) 8 . Total quantity: 2 190 tonnes (3 000 tonnes of cereals) 9 . Number of lots: 1 10 . Packaging and marking (8) ( ®): see OJ No C 114, 29 . 4. 1991 , p. 1 ( II.B. (2). (a) and II.B. (3)) Language to be used for the marking: French 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of shipment  fob stowed ( l3) 13 . Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment: 20 . 5  9. 6. 1996 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23. 4. 1996 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5 . 1996 b) period for making the goods available at the port of shipment: 3  23. 6 . 1996 c) deadline for the supply:  22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers : telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2 . 1996, p. 9) 11 . 4 . 96 EN Official Journal of the European Communities No L 90/ 13 LOT G 1 . Operation Nos ('): 1631 /93 2. Programme: 1993 3 . Recipient (2): Peru 4. Representative of the recipient: Programa Nacional de Asistencia Alimentaria (Pronaa), av. Argentina No 3017, Callao, (tei : (51-1 ) 42 91 065; fax : 42 99 154) 5 . Place or country of destination : Peru 6. Product to be mobilized: milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900, 1006 30 98 900) 7. Characteristics and quality of the goods (3) Q: see OJ No C 114, 29 . 4 . 1991 , p. 1 ( II.A. ( l)(f)) 8 . Total quantity: 1 000 tonnes (1 800 tonnes of cereals) 9 . Number of lots : 1 10 . Packaging and marking (8) (9): see OJ No C 114, 29 . 4. 1991 , p. 1 (IIA. (2)(b) and IIA. (3)) Markings in Spanish Supplementary markings: 'DistribuciÃ ³n gratuita 11 . Method of mobilization : the Community market 12. Stage of supply: free at destination 13 . Port of shipment:  14. Port of landing specified by the recipient:  15 . Port of landing:  16 . Address of the warehouse and, if appropriate, port of landing: entrepot Pronaa (see point 4) 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 20 . 5 .  2. 6 . 1996 18 . Deadline for the supply: 30 . 6 . 1996 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23. 4. 1996 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5 . 1996 b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 3  16. 6 . 1996 c) deadline for the supply: 14. 7 . 1996 22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 130, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Brussels (Attention ! New numbers : telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on application by the successsful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27 . 2 . 1996, p. 9) No L 90/ 14 EN Official Journal of the European Communities 11 . 4 . 96 LOT H 1 . Operation Nos ('): 756/95 (Hi ); 757/95 (H2) 2. Programme: 1995 3 . Recipient (2): Solidaridad Internacional, Glorieta de Quevedo 7, 6  D E-28015 Madrid Tel : (34-1 ) 59 31 113, fax : 44 84 469/Oxfam Belgique, rue du Conseil 39, B-1050 Brussels . Tel : (32-2) 51 29 990, fax : 51 18 919 4. Representative of the recipient: Croissant Rouge Sahraoul , 17, rue Ben M Hidi Lardi , Oran Tel : (213-6) 39 64 24; fax: 33 10 65, Contact: Mr Nanni Yamma 5. Place or country of destination: Algeria 6 . Product to be mobilized: white barley 7. Characteristics and quality of the goods (3) 0: OJ No C 114, 29. 4. 1991 , p. 1 (II.A. ( 1 ) (c)) 8 . Total quantity: 400 tonnes 9. Number of lots: 1 in 2 parts (Hi : 340 tonnes; H2: 60 tonnes) 10 . Packaging and marking (8) (') ( l2) ( l5): see OJ No C 1 14, 29 . 4. 1991 , p. 1 (II.A. (2) (c) and 1 1 .A. (3)) Language to be used for the marking: French 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Oran 16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 13  26. 5 . 1996 18 . Deadline for the supply: 9 . 6 . 1996 19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) on 23. 4. 1996 21 . In the case of a second invitation to tender: a) deadline for the submission of tenders : 12 noon (Brussels time) on 7. 5 . 1996 b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 27 . 5  9. 6. 1996 c) deadline for the supply: 23 . 6 . 1996 22. Amount of the tendering security: ECU 5 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels (Attention ! New numbers ! telex : 25670 AGREC B; fax : (32-2) 296 70 03 / 296 70 04) 25. Refund payable on request by the successful tenderer (4): refund applicable on 31 . 3 . 1996, fixed by Commission Regulation (EC) No 342/96 (OJ No L 48 , 27. 2. 1996, p. 9) 11 . 4 . 96 I EN I Official Journal of the European Communities No L 90/ 15 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5 . 1993, p. 106), as last amended by Regulation (EC) No 2853/95 (OJ No L 299, 12 . 12. 1995, p. 1 ), shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer: OJ No C 114, 29 . 4. 1991 , p. 33, (Lot G: Manuel Gonzalez Olaechea, No 247, San Isidro, LIMA. Tel : (51-1 ) 44 15 832, fax : 44 03 489) (6) Shipment to take place in 20-foot containers condition FCL/FCL (lot E : each containing 20 tonnes net). The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  lots A, B, C, E , G : fumigation certificate (the cargo shall be fumigated before shipment with alumine phosphine). (8) Notwithstanding OJ No C 114, point IIJ\(3)(C) or II.B (3)(c) is replaced by the following: ' the words "European Community"'. (9) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. ( 10) The supplier should send a duplicate of the original invoice to Willis Corroon Scheuer, Postbus 1315, NL-1000 BH Amsterdam. (") For lot E, notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area . ( 12) See second amendment to OJ No C 114 published in OJ No C 135, 26. 5 . 1992, p. 20 . ( 13) Notwithstanding Articles (7) (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs . No L 90/ 16 EN Official Journal of the European Communities 11 . 4 . 96 C 4) For the sacks : 21 sacks/tonne. For the needles : 1 / 100 tonnes . For the twine: 60 % polyester , 40 % cotton, 20/4, knotted free yarn, 5 000 mg/kg, on spools of 3 kg. ( ,s) Placed in one-way 20-foot containers :